DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2021-0001773, filed on 01/07/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first processing component”, “a second processing component” in claims 1, 14, 27, and 39 and corresponding dependent claims.
“a comparison section”, “DBI signal generation section”, and “an inversion section” in claims 13, 26, and 38.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawa (US 2012/0233379), hereinafter Sawa in view of Thayer et al. (US 2005/0071554), hereinafter Thayer.
Regarding claims 1 and 14, taking claim 1 as exemplary, Sawa teaches a data bus inversion (DBI) circuit of a memory device, comprising: 
a first processing component configured to generate first combination data by combining read data read from a memory cell region (Sawa, [0055], The control circuit 22 reads the read data string RD1 from the main sector 23 a in accordance with the internal address AD1 and holds the read data string RD1 thus read) and previous data previously outputted from a data line (Sawa, [0056],  The control circuit 22 reads an auxiliary data string RD2 from the auxiliary sector 23 c in accordance with the internal address AD2. Then, the control circuit 22 combines the auxiliary data string RD2 thus read with the held read data string RD1 to generate the read data string RDT), and generate second combination data by selectively inverting the first combination data depending on a result of comparing the first combination data and the previous data (Sawa, [0075], the read controller 33 outputs a control signal depending on whether the auxiliary data is present; [0076], outputs a data string which is identical to the data string RD1 read from the main sectors 23 a and 23 b … in response to the control signal … logically inverts and outputs the data string RD2 read from the auxiliary sectors 23 c and 23 d); and 
a second processing component configured to generate data to be outputted from the data line, by combining the second combination data and the previous data (Sawa, [0077],  If the auxiliary data string is present, the data combining circuit 35 holds, in a buffer 35a, the data string provided from the data inverting circuit 34 in a first cycle in response to the control signal of the read controller 33, and outputs the read data string RDT obtained by combining the data string output from the data inverting circuit 34 with the data string held in the buffer 35a in subsequent cycles), 
wherein the second processing component generates bits of unnecessary bit positions in the data to be the same as bits of the unnecessary bit positions in the previous data.
Sawa does not teach wherein the second processing component generates bits of unnecessary bit positions in the data to be the same as bits of the unnecessary bit positions in the previous data, as claimed.
However, Sawa in view of Thayer teaches wherein the second processing component generates bits of unnecessary bit positions in the data to be the same as bits of the unnecessary bit positions in the previous data (Thayer, [0028],  if the original data is accessed in a 128-byte transfer chunk (e.g., 128 byte DMA), the seven LSBs of the address (data within the 128-byte chunk) may be don't care values, by virtue of the manner in which DMA transfers are managed; Note – therefore, last seven least significant bits for all data to be read in Data Combining Circuit 35 are considered as unnecessary bits.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sawa to incorporate teachings of Thayer to implement direct memory access between processing components in storage device 13 such that all data to be accessed have last seven least significant bits as unnecessary bits. A person of ordinary skill in the art would have been motivated to combine the teachings of Sawa with Thayer because it improves efficiency of the storage system disclosed in Sawa by transferring only meaningful bits when performing read/write operations.  
Claim 14 has similar limitations as claim 1 and they are rejected for the similar reasons. Furthermore, Sawa in view of Thayer teaches wherein the second processing component generates bits of unnecessary bit positions in the data to be the same as bits of the unnecessary bit positions in the previous data (Thayer, [0028],  if the original data is accessed in a 128-byte transfer chunk (e.g., 128 byte DMA), the seven LSBs of the address (data within the 128-byte chunk) may be don't care values, by virtue of the manner in which DMA transfers are managed; Note – therefore, last seven least significant bits for all data to be read in Data Inverting circuit 34 are considered as unnecessary bits.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sawa to incorporate teachings of Thayer to implement direct memory access between processing components in storage device 13 such that all data to be accessed have last seven least significant bits as unnecessary bits. A person of ordinary skill in the art would have been motivated to combine the teachings of Sawa with Thayer because it improves efficiency of the storage system disclosed in Sawa by transferring only meaningful bits when performing read/write operations (Thayer, [0028]).  
Regarding claims 2 and 17, taking claim 2 as exemplary, the combination of Sawa teaches all the features with respect to claim 1 as outlined above. The combination of Sawa further teaches the DBI circuit according to claim 1, wherein the second processing component generates bits of necessary bit positions in the data to be the same as bits of the necessary bit positions in the second combination data (Thayer, [0028],  if the original data is accessed in a 128-byte transfer chunk (e.g., 128 byte DMA), the seven LSBs of the address (data within the 128-byte chunk) may be don't care values, by virtue of the manner in which DMA transfers are managed; Note – therefore, all data to be read in Data Combining Circuit 35 have meaning bits except the last seven LSB bits.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sawa to incorporate teachings of Thayer to implement direct memory access between processing components in storage device 13 such that all data to be accessed have meaningful bits except the last seven LSB bits. A person of ordinary skill in the art would have been motivated to combine the teachings of Sawa with Thayer because it improves efficiency of the storage system disclosed in Sawa by transferring only meaningful bits when performing read/write operations (Thayer, [0028]).  
Claim 17 has similar limitations as claim 2 and they are rejected for the similar reasons
Regarding claim 4, the combination of Sawa teaches all the features with respect to claim 1 as outlined above. The combination of Sawa further teaches the DBI circuit according to claim 1, wherein the first processing component generates bits of the unnecessary bit positions in the first combination data to be the same as the bits of the unnecessary bit positions in the previous data (Thayer, [0028],  if the original data is accessed in a 128-byte transfer chunk (e.g., 128 byte DMA), the seven LSBs of the address (data within the 128-byte chunk) may be don't care values, by virtue of the manner in which DMA transfers are managed; Note – therefore, last seven least significant bits for all data to be read in Data Inverting circuit 34 are considered as unnecessary bits.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sawa to incorporate teachings of Thayer to implement direct memory access between processing components in storage device 13 such that all data to be accessed have last seven least significant bits as unnecessary bits. A person of ordinary skill in the art would have been motivated to combine the teachings of Sawa with Thayer because it improves efficiency of the storage system disclosed in Sawa by transferring only meaningful bits when performing read/write operations (Thayer, [0028]).  
Regarding claims 5 and 15, taking claim 5 as exemplary, the combination of Sawa teaches all the features with respect to claim 1 as outlined above. The combination of Sawa further teaches the DBI circuit according to claim 1, wherein the first processing component generates bits of necessary bit positions in the first combination data to be the same as bits of the necessary bit positions in the read data (Thayer, [0028],  if the original data is accessed in a 128-byte transfer chunk (e.g., 128 byte DMA), the seven LSBs of the address (data within the 128-byte chunk) may be don't care values, by virtue of the manner in which DMA transfers are managed; Note – therefore, all data to be read in Data Inverting Circuit 34 have meaning bits except the last seven LSB bits.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sawa to incorporate teachings of Thayer to implement direct memory access between processing components in storage device 13 such that all data to be accessed have meaningful bits except the last seven LSB bits. A person of ordinary skill in the art would have been motivated to combine the teachings of Sawa with Thayer because it improves efficiency of the storage system disclosed in Sawa by transferring only meaningful bits when performing read/write operations (Thayer, [0028]).  
Claim 15 has similar limitations as claim 5 and they are rejected for the similar reasons
Regarding claim 16, the combination of Sawa teaches all the features with respect to claim 14 as outlined above. The combination of Sawa further teaches the DBI circuit according to claim 14, wherein the second processing component generates bits of the unnecessary bit positions in the data to be the same as the bits of the unnecessary bit positions in the previous data (Thayer, [0028],  if the original data is accessed in a 128-byte transfer chunk (e.g., 128 byte DMA), the seven LSBs of the address (data within the 128-byte chunk) may be don't care values, by virtue of the manner in which DMA transfers are managed; Note – therefore, last seven least significant bits for all data to be read in Data Combining Circuit 35 are considered as unnecessary bits.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sawa to incorporate teachings of Thayer to implement direct memory access between processing components in storage device 13 such that all data to be accessed have last seven least significant bits as unnecessary bits. A person of ordinary skill in the art would have been motivated to combine the teachings of Sawa with Thayer because it improves efficiency of the storage system disclosed in Sawa by transferring only meaningful bits when performing read/write operations.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sawa and Thayer as applied to claims 1 and 14 respectively above, and further in view of Lu et al. (US 2019/0096502), hereinafter Lu.
Regarding claims 3 and 18, taking claim 3 as exemplary, the combination of Sawa teaches all the features with respect to claim 1 as outlined above. The combination of Sawa does not explicitly teach the DBI circuit according to claim 1, wherein the second processing component identifies the unnecessary bit positions based on a partial read signal, as claimed.
However, the combination of Sawa in view of Lu teaches the DBI circuit according to claim 1, wherein the second processing component identifies the unnecessary bit positions based on a partial read signal (Lu, [0054], in another example where the bit cells along row 2 are read, the signal 109 may indicate that a bit cell on row 2 (i.e., row address=2) and also along a column with a column address equal to 2 (i.e., column 2) is the one to be skipped for reading (i.e., the bit cell 200-2)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sawa to incorporate teachings of Lu to send a signal indicating data bits to be skipped in a read operation. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Sawa with Lu because it improves efficiency of the storage system disclosed in the combination of Sawa by saving I/O resources on unnecessary data bits (Lu, [0054]).
Claim 18 has similar limitations as claim 3 and they are rejected for the similar reasons

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawa (US 2012/0233379), hereinafter Sawa in view of Wu et al. (US 9,635,011), hereinafter Wu.
Regarding claim 27, Sawa teaches a data bus inversion (DBI) circuit of a memory device, comprising: 
a first processing component configured to generate first combination data by combining read data read from a memory cell region and previous data (Sawa, [0055], The control circuit 22 reads the read data string RD1 from the main sector 23 a in accordance with the internal address AD1 and holds the read data string RD1 thus read) previously outputted from a data line (Sawa, [0056],  The control circuit 22 reads an auxiliary data string RD2 from the auxiliary sector 23 c in accordance with the internal address AD2. Then, the control circuit 22 combines the auxiliary data string RD2 thus read with the held read data string RD1 to generate the read data string RDT), determine a reference number based on a partial read signal, and generate second combination data by inverting the first combination data (Sawa, [0076],  logically inverts and outputs the data string RD2 read from the auxiliary sectors 23 c and 23 d) depending on a result of comparing the number of transitions between the first combination data and the previous data with the reference number; and 
a second processing component configured to generate data to is be outputted from the data line, by combining the second combination data and the previous data (Sawa, [0077],  If the auxiliary data string is present, the data combining circuit 35 holds, in a buffer 35a, the data string provided from the data inverting circuit 34 in a first cycle in response to the control signal of the read controller 33, and outputs the read data string RDT obtained by combining the data string output from the data inverting circuit 34 with the data string held in the buffer 35a in subsequent cycles).  
Sawa does not explicitly teach determine a reference number based on a partial read signal, and generate second combination data by inverting the first combination data depending on a result of comparing the number of transitions between the first combination data and the previous data with the reference number, as claimed.
However, Sawa in view of Wu teaches determine a reference number based on a partial read signal, and generate second combination data by inverting the first combination data depending on a result of comparing the number of transitions between the first combination data and the previous data with the reference number (Wu, Col.25, line 17 – Col.26, line 22, to perform selective bit flipping, each ranking value from the pertinent transposition vector is further subjected to modulo 7 processing, and the 7-element-space result is compared to the threshold (e.g., the number 3) to determine whether to flip the corresponding character position (i.e., the corresponding bit); if the result is equal to or lesser than the threshold, then the bit remains unchanged, but if the 7-space element result is greater than the threshold, then the bit is flipped).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sawa to incorporate Wu to compare number of transitions to a threshold and invert data bits based on the result of the comparison. A person of ordinary skill in the art would have been motivated to combine the teachings of Sawa with Wu because it improves security of the storage system disclosed in Sawa by providing encrypted data for the storage system (Wu, Col.1. lines 24-43).

Claims 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sawa and Wu as applied to claim 27 above, and further in view of Thayer et al. (US 2005/0071554), hereinafter Thayer.
Regarding claim 28, claim 28 has similar limitations as claim 16 and is rejected for the similar reasons.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sawa to incorporate teachings of Thayer to implement direct memory access between processing components in storage device 13 such that all data to be accessed have last seven least significant bits as unnecessary bits. A person of ordinary skill in the art would have been motivated to combine the teachings of Sawa with Thayer because it improves efficiency of the storage system disclosed in Sawa by transferring only meaningful bits when performing read/write operations.  
Regarding claim 29, claim 29 has similar limitations as claim 2 and is rejected for the similar reasons.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sawa to incorporate teachings of Thayer to implement direct memory access between processing components in storage device 13 such that all data to be accessed have meaningful bits except the last seven LSB bits. A person of ordinary skill in the art would have been motivated to combine the teachings of Sawa with Thayer because it improves efficiency of the storage system disclosed in Sawa by transferring only meaningful bits when performing read/write operations (Thayer, [0028]).  
Regarding claim 30, claim 30 has similar limitations as claim 4 and is rejected for the similar reasons.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sawa to incorporate teachings of Thayer to implement direct memory access between processing components in storage device 13 such that all data to be accessed have last seven least significant bits as unnecessary bits. A person of ordinary skill in the art would have been motivated to combine the teachings of Sawa with Thayer because it improves efficiency of the storage system disclosed in Sawa by transferring only meaningful bits when performing read/write operations (Thayer, [0028]).  
Regarding claim 31, claim 31 has similar limitations as claim 5 and is rejected for the similar reasons.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sawa to incorporate teachings of Thayer to implement direct memory access between processing components in storage device 13 such that all data to be accessed have meaningful bits except the last seven LSB bits. A person of ordinary skill in the art would have been motivated to combine the teachings of Sawa with Thayer because it improves efficiency of the storage system disclosed in Sawa by transferring only meaningful bits when performing read/write operations (Thayer, [0028]).  

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawa (US 2012/0233379), hereinafter Sawa in view of Shinoda (US 2011/0018747), hereinafter Shinoda.
Regarding claim 39, Sawa teaches a memory device comprising: 
a memory cell region (Sawa, Fig.2, Memory 23); 
a data bus inversion (DBI) circuit configured to generate data to be outputted to a controller through a data line, based on read data read from the memory cell region (Sawa, [0045], RDm, RDs; Fig.2); and 
a peripheral circuit configured to transmit a partial read signal, indicating unnecessary bit positions in the data, to the DBI circuit based on partial read information received from the controller, 
wherein the DBI circuit comprises: 
a first processing component configured to generate first combination data by combining the read data and previous data (Sawa, [0055], The control circuit 22 reads the read data string RD1 from the main sector 23 a in accordance with the internal address AD1 and holds the read data string RD1 thus read), previously outputted to the controller through the data line (Sawa, [0056],  The control circuit 22 reads an auxiliary data string RD2 from the auxiliary sector 23 c in accordance with the internal address AD2. Then, the control circuit 22 combines the auxiliary data string RD2 thus read with the held read data string RD1 to generate the read data string RDT), based on the partial read signal, and generate second combination data by selectively inverting the first combination data depending on a result of comparing the first combination data with the previous data (Sawa, [0075]-[0077]); and 
a second processing component configured to generate the data by combining the second combination data and the previous data based on the partial read signal (Sawa, [0077],  If the auxiliary data string is present, the data combining circuit 35 holds, in a buffer 35a, the data string provided from the data inverting circuit 34 in a first cycle in response to the control signal of the read controller 33, and outputs the read data string RDT obtained by combining the data string output from the data inverting circuit 34 with the data string held in the buffer 35a in subsequent cycles).
Sawa does not teach a peripheral circuit configured to transmit a partial read signal, indicating unnecessary bit positions in the data, to the DBI circuit based on partial read information received from the controller, as claimed.
However, Sawa in view of Shinoda teaches a peripheral circuit (Shinoda, [0025], signal generation circuit 16 ) configured to transmit a partial read signal, indicating unnecessary bit positions in the data, to the DBI circuit based on partial read information received from the controller  (Shinoda, [0028], A sequence memory 60 stores sequence information of the data streams to be read out from the memory 66 and data discard information that indicates how many data bits are to be discarded from the last data bits of each data stream; [0031]);
generate first combination data by combining the read data and previous data, previously outputted to the controller through the data line, based on the partial read signal (Shinoda, [0036], claim 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sawa to incorporate teachings of Shinoda to provide a signal indicating discarded bits in a data stream and combine a previous and current data streams using discarded information. A person of ordinary skill in the art would have been motivated to combine the teachings of the Sawa with Shinoda because it improves efficiency of the storage system disclosed in Sawa by combing effective data of the data streams which accelerates data transmission speed (Shinoda, [0012]). 

Allowable Subject Matter
Claims 6-13, 19-26, and 32-38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 6 recites “The DBI circuit according to claim 1, wherein the first processing component determines a reference number corresponding to the number of necessary bits in the data, determines the number of is transitions by comparing the first combination data with the previous data, and generates the second combination data by selectively inverting the first combination data based on the number of transitions and the reference number”.
The above-noted limitation, in combination with the other limitation of the claims, are neither disclosed nor suggested by the prior art of record. Therefore, in the context of claim 1 and 6 as a whole, the prior art does not teach the claimed subject matter. Thus, the subject matter of claim 6 is allowable. Claims 19 is objected for the similar reasons. Claims 7-12 and 20-25 are dependent claims of claims 6 and 19 respectively and they all include the allowable subject matter identified in the parent claims.
Claim 13 recites “The DBI circuit according to claim 1, wherein the first processing component comprises: a pre-multiplexer configured to generate the first combination data by combining the read data and the previous data; 5a comparison section configured to determine the number of transitions by comparing the first combination data with the previous data, and output a comparison signal depending on a result of comparing the number of transitions with a reference number; a DBI signal generation section configured to output the 1ocomparison signal as a DBI signal in response to a DBI enable signal; and an inversion section configured to output the second combination data by inverting the first combination data in response to the DBI signal”.
The above-noted limitation, in combination with the other limitation of the claims, are neither disclosed nor suggested by the prior art of record. Therefore, in the context of claim 1 and 13 as a whole, the prior art does not teach the claimed subject matter. Thus, the subject matter of claim 13 is allowable. Claims 26 and 38 are objected for the similar reasons. 
Claim 32 recites “The DBI circuit according to claim 27, wherein the reference number is a maximum integer that does not exceed a value is obtained by dividing the number of the necessary bits in the data by a set number”.
The above-noted limitation, in combination with the other limitation of the claims, are neither disclosed nor suggested by the prior art of record. Therefore, in the context of claim 27 and 32 as a whole, the prior art does not teach the claimed subject matter. Thus, the subject matter of claim 32 is allowable. 
Claim 33 recites “The DBI circuit according to claim 27, wherein the first processing component generates inverted first combination data as the second combination data when the number of transitions exceeds the reference number”.
The above-noted limitation, in combination with the other limitation of the claims, are neither disclosed nor suggested by the prior art of record. Therefore, in the context of claim 27 and 33 as a whole, the prior art does not teach the claimed subject matter. Thus, the subject matter of claim 33 is allowable. 
Claim 34 recites “The DBI circuit according to claim 27, wherein the first processing component generates the first combination data as the  second combination data when the number of transitions is less than the reference number”.
The above-noted limitation, in combination with the other limitation of the claims, are neither disclosed nor suggested by the prior art of record. Therefore, in the context of claim 27 and 34 as a whole, the prior art does not teach the claimed subject matter. Thus, the subject matter of claim 34 is allowable. 
Claim 35 recites “The DBI circuit according to claim 27, wherein the first processing component generates the first combination data as the second combination data when the number of transitions is the same as the reference number and the number of the necessary bits in the data is odd”.
The above-noted limitation, in combination with the other limitation of the claims, are neither disclosed nor suggested by the prior art of record. Therefore, in the context of claim 27 and 35 as a whole, the prior art does not teach the claimed subject matter. Thus, the subject matter of claim 35 is allowable. 
Claim 36 recites “The DBI circuit according to claim 27, wherein the first processing component generates inverted first combination data as the second combination data when the number of transitions is the same as the reference number, the number of the necessary bits in the data is even, and a previous DBI signal is in an enable state”.
The above-noted limitation, in combination with the other limitation of the claims, are neither disclosed nor suggested by the prior art of record. Therefore, in the context of claim 27 and 36 as a whole, the prior art does not teach the claimed subject matter. Thus, the subject matter of claim 36 is allowable. 
Claim 37 recites “The DBI circuit according to claim 27, wherein the first processing component generates the first combination data as the second combination data when the number of transitions is the same as the reference number, the number of the necessary bits in the data is even, and the previous DBI signal is in a disable state”.
The above-noted limitation, in combination with the other limitation of the claims, are neither disclosed nor suggested by the prior art of record. Therefore, in the context of claim 27 and 37 as a whole, the prior art does not teach the claimed subject matter. Thus, the subject matter of claim 37 is allowable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Park et al. (US 2007/0189233), paragraph [0073].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136